 Case 1:18-cv-05847-NGG-RER Document 24 Filed 04/01/19 Page 1 of 1 PageID #: 92
                                                 Representing Management Exclusively in Workplace Law and Related Litigation
                                                Jackson Lewis P.C.   ALBANY, NY                GREENVILLE, SC              MONMOUTH COUNTY, NJ   RALEIGH, NC
                                                                     ALBUQUERQUE, NM           HARTFORD, CT                MORRISTOWN, NJ        RAPID CITY, SD


Jackson lewis®
                                                 666 Third Avenue
                                                                     ATLANTA, GA               HONOLULU, HI•               NEW ORLEANS, LA       RICHMOND, VA
                                        New York, New York 10017
                                                                     AUSTIN, TX                HOUSTON, TX                 NEW YORK, NY          SACRAMENTO, CA
                                                 Tel 212 545-4000
                                                                     BALTIMORE, MD             INDIANAPOLIS, IN            NORFOLK, VA           SALT LAKE CITY, UT
                                                Fax 212 972-3213     BIRMINGHAM, AL           JACKSONVILLE, FL             OMAHA, NE             SAN DIEGO, CA
                                             www.jacksonlewis.com    BOSTON, MA               KANSAS CITY REGION           ORANGE COUNTY, CA     SAN FRANCISCO, CA
                                                                     CHICAGO, IL              LAS VEGAS, NV                ORLANDO, FL           SAN JUAN, PR
                                                                     CINCINNATI, OH           LONG ISLAND, NY              PHILADELPHIA, PA      SEATTLE, WA
                                                                     CLEVELAND, OH            LOS ANGELES, CA              PHOENIX, AZ           ST. LOUIS, MO
                                                                     DALLAS, TX               MADISON, WI                  PITTSBURGH, PA        TAMPA, FL
                                                                     DAYTON, OH               MEMPHIS, TN                  PORTLAND, OR          WASHINGTON, DC REGION
                                                                     DENVER, CO               MIAMI, FL                    PORTSMOUTH, NH        WHITE PLAINS, NY
                                                                     DETROIT, MI              MILWAUKEE, WI                PROVIDENCE, RI
  DIRECT DIAL: (212) 545-4022                                        GRAND RAPIDS, MI         MINNEAPOLIS, MN

  EMAIL ADDRESS: COURTIAJ@JACKSONLEWIS.COM                           • through an affiliation with Jackson Lewis P.C., a Law Corporation




                                                                     April 1, 2019

  VIA ECF
  The Honorable Ramon E. Reyes, Jr.
  United States District Court
  Eastern District of New York
  225 Cadman Plaza
  Brooklyn, New York 11201

                                                          Re:        Anita Rosario v. Theradynamics Physical
                                                                     Therapy Rehabilitation, et al.
                                                                     Civil Action No. 18-cv-5847 (NGG) (RER)

  Dear Magistrate Judge Reyes:

                  We represent Defendants Theradynamics Physical Therapy Rehabilitation and
  Kelvin Turbrio ("Defendants"), in the above-referenced matter. We write jointly on behalf of the
  Parties, per the Court's order dated March 20, 2019, to advise the Court that the Parties have
  conferred and, at this time, are not unanimously willing to participate in the E.D.N.Y mediation
  program. We apologize for the one-day delay in filing this letter with the Court. The additional
  time was necessary in order to get clarity from our clients as to their position on mediation.

                                                                     Respectfully submitted,

                                                                     JACKSON LEWIS P.C.



                                                                     Jennifer B. Courtian
  JBC/wr
  cc:   Daniel J. LaRose, Esq. (Via ECF)
        Steven Fingerhut (Via ECF)
